Morse, J.
(dissenting). The evidence in this case shows that the statement of the financial condition of Dudley in 1886 was obtained by one William G-. Pungs for R. G-. Dun ■& Co.; that Pungs personally visited Dudley, and procured this statement., I do not think that a merchant who is visited by the agents or attaches of a mercantile agency, whether it' be R. G-. Dun & Co.’s, Bradstreet’s, or any other, and who, at *196their request, gives to them a statement of the condition of his business, is bound thereafter to notify such agencies of the financial or other changes in his business; nor is he obligated to inform them if afterwards he is on the verge of bankruptcy, or unable to pay his debts. To so much of the opinion of the Chief Justice as tends in that direction I must, dissent.
If a merchant should seek out an agency or its reporters, and give a statement for the express purpose of building up> a credit thereon, the case would be different. But a merchant doing business without regard to these agencies, as he has a right to do, who is sought out by such agencies or their employés, and a statement demanded of him, and who in good faith frankly and honestly tells them his business condition, although under no legal obligation .to do so, is not thereby bound forever afterwards to keep such agencies informed of his financial standing, any more than he would be had he made a statement to some person not connected with such agencies.
I also think there was error in admitting in evidence a copy of the report in 1886 of the financial standing of Dudley from the books of B. G-. Dun & Co. It was not proven that the verbal statement of Pangs of his conversation with Dudley in 1886 was correctly transcribed upon the books of' Dun & Co., or that the copy offered in evidence was a true copy of the statement as it appeared upon the books of Dun & Co. Pungs himself testified that all he could remember about the statement was that he went and saw Dudley and had a talk with him. Under such a state of proof the copy was incompetent as evidence.
Thecase ought to be reversed, and sent back for a new trial.